Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 10/26/2020 has been considered.
Claim 1 is amended. Claims 1-14 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0313412 to Huang, U.S. Patent Application Publication No. 2008/0126589 to Husain et al., and U.S. Patent Application Publication No. 2015/0356045 to Soffer, and further in view of U.S. Patent No. 6,541,879 to Wright.
With regard to claim 1, Huang discloses a point of sale processor system comprising: 
a computing device comprising a processing unit, a first power interface, and a first port, the first power interface coupled to the processing unit to receive power from an internal power supply unit (Fig. 1, paragraph 11, a first port 112 can receive power from a power supply unit 108.); 
the internal power supply unit coupled to a USB hub to supply power to both the USB hub and computing device (Fig. 1, a power supply unit 108 supplies power to USB hub 10 and a computer system 110); 
the USB hub comprising: a distribution unit comprising multiple poweredUSB connections operating at individual voltage levels, a second power interface coupled to internal power supply unit to provide power to the distribution unit and the computing device, and a second port, wherein the second port mates with the first port to provide a power (Fig.1, paragraphs 11-12, a diversity unit 104 comprises Ports USB_P1- Ports USB_Pn, which is considered as a distribution unit. A second port 114 and a second power interface 102 can supply power to the diversity unit and the computer system. Since an IEEE 1394 port has better power supplying capability (12V, 1.5A), thus when the second port 114 is an IEEE 1394 port, a power supply level better than that of a USB (5V, 500 mA) alone can be achieved, and the hub 10 can drive the peripheral devices more effectively, especially when the number of the peripheral devices is large, the normal operation of the peripheral devices can be assured. Examiner notes that a port USB_P2 is considered as “a second port”. Examiner notes that the power can be provided to both the computing system thru the first port and any peripheral devices thru ports USB_p1-USB_pn, which can be considered as “the second port mates with the first port to provide a power”).
However, Huang does not disclose all USB connections can be poweredUSB connections; wherein the multiple poweredUSB connections are configured to conform to the PoweredUSB standard; wherein the USB hub is configured to: supply power to the computing device through the second power interface; receive, from the computing device, data associated with a particular peripheral device that is connected to the USB hub through a particular poweredUSB connection of the multiple poweredUSB connections; transmit the data to the particular peripheral device through the particular poweredUSB connection of the multiple poweredUSB connections; wherein the internal power supply unit is contained inside the USB hub, wherein the internal power supply unit converts alternating current (AC) to direct current (DC) and provides DC power to both the USB hub and the computing device; wherein the second port mates with the first port to provide data connection between the computing device and the multiple poweredUSB connections when the computing device is placed against the USB hub.
However, Husain teaches wherein the second port mates with the first port to provide data connection between the computing device and the multiple poweredUSB connections when the computing device is placed against the USB hub; wherein the USB hub is configured to: receive, from the computing device, data associated with a particular peripheral device that is connected to the USB hub through a particular poweredUSB connection of the multiple poweredUSB connections; transmit the data to the particular peripheral device through the particular poweredUSB connection of the multiple poweredUSB connections (enable a device such as a personal computer to be selectively connected to a group of peripheral devices, such that the control device can selectively communicate with a single one of the group of peripheral devices. In one particular embodiment, a USB switch is coupled between a computer and multiple USB devices. The USB switch selectively connects the computer to a single one of the USB devices, rather than making all of the USB devices visible to the computer at the same time. The USB switch employs a microcontroller which receives control signals from the computer and controls a set of multiplexers to connect data lines. If it is desired to connect more USB devices to the computer, a USB hub can be plugged into one of the computer's USB ports. Examiner notes that a USB hub can be plugged into one of the computer's USB ports, which is considered as “the computing device is placed against the USB hub”. It’s well known that multiple USB devices can be plugged into USB ports 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Huang to include, wherein the second port mates with the first port to provide data connection between the computing device and the multiple poweredUSB connections when the computing device is placed against the USB hub; wherein the USB hub is configured to: receive, from the computing device, data associated with a particular peripheral device that is connected to the USB hub through a particular poweredUSB connection of the multiple poweredUSB connections; transmit the data to the particular peripheral device through the particular poweredUSB connection of the multiple poweredUSB connections, as taught in Husain, in order to enable a device such as a personal computer to be selectively connected to a group of peripheral devices (Husain, paragraph 8).
However, Soffer teaches wherein all USB connections can be poweredUSB connections (it’s well known that PoweredUSB, also known as Retail USB, USB PlusPower, and USB +Power, is an addition to the Universal Serial Bus standard that allows for higher-power devices to obtain power through their USB host instead of requiring an independent power supply or external AC adapter. Examiner notes that USB 2 or 3.0 ports 10 or 11 connections are poweredUSB connections. Therefore, all standard USB connections can be replaced by poweredUSB connections that allows for higher-power devices, paragraph 94); wherein the multiple poweredUSB connections are configured to conform to the PoweredUSB standard (This charger power controller function 67 contains circuitry that signals the host computer 17 to indicate available  paragraph 161); wherein the USB hub is configured to: supply power to the computing device through the second power interface (DC jack 55 may also provide power to charge connected devices through powered USB 2 or 3.0 ports 10 or 11. power or charging to host computer 17 is further controlled by charger power controller function 67. Examiner notes that the charger power controllers function can be considered as “the second power interface”, Fig. 3, paragraphs 93-94 and 161).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Huang to include, all USB connections can be poweredUSB connections; wherein the multiple poweredUSB connections are configured to conform to the PoweredUSB standard; wherein the USB hub is configured to: supply power to the computing device through the second power interface, as taught in Soffer, in order to enhance computer operator usability in case that the operator is having multiple docked devices (Soffer, paragraph 1).
However, Wright teaches wherein the internal power supply unit is contained inside the USB hub, wherein the internal power supply unit converts alternating current (AC) to direct current (DC) and provides DC power to both the USB hub and the computing device (An apparatus such as a USB hub includes a controller, a voltage supply circuit and a power management circuit. The circuit 100 may provide a new approach to power management in USB hubs. The circuit 100 generally comprises a circuit 102, a circuit 104, a circuit 106 and a circuit 108. The circuit 102 may receive an alternating current voltage (e.g., AC). The circuit 102 may also supply a signal to the conversion circuit 108. The conversion circuit 108 may provide an unregulated direct 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Huang to include, wherein the internal power supply unit is contained inside the USB hub, wherein the internal power supply unit converts alternating current (AC) to direct current (DC) and provides DC power to both the USB hub and the computing device, as taught in Wright, in order to provide overcurrent detection (Wright, col. 1, lines 39-40).
With regard to claim 2, the combination of references discloses the USB hub interfaces with the computing device using: an internal connector for power and USB, or a first external cable for USB and a second external cable for power (Huang, Fig. 1, in Fig.1, it shows the USB hub and the computing system are integrated together. Husain, paragraph 30 and Fig 2-3, the control interface is implemented using RS-232 serial ports on the computer and the USB switch. In another embodiment, only three lines (a receive line, a transmit line, and a ground line) are needed to provide serial communications between the computer and the switch, so the connection is made by providing an RS-232-to-stereo-jack cable which is connected between an RS-232 port on the computer and a stereo jack on the USB switch. It’ well known that the USB switch can use a power supply cable for power supply).  
With regard to claim 3, Huang discloses the distribution unit distributes power to each of the multiple poweredUSB connections at 5V, 12V, or 24V (paragraph 12, based on different port combinations (a USB port, IEEE 1394 port, and 2 IEEE 1394 ports), the power distributed to USB_P1- Ports USB_Pn is at 5V, 12V, or 24V).  
claim 5, Huang discloses the computing device is not detachable from the USB hub (Fig. 1).  
With regard to claim 6, the combination of references discloses the computing device is detachable from the USB hub (Husain, Fig. 2, paragraph 25, the solid line between switch 220 and device 232 indicates that this device is currently connected through the switch to computer 210 so that data may be communicated between computer and the device).  
With regard to claim 7, the combination of references discloses the computing device is detachable from the USB hub and is configured to be exchanged with a new computing device with different processor hardware as an upgrade path without modifying one or more peripheral devices that are connected to the USB hub through one or more of the multiple poweredUSB connections (Husain, Fig. 2, paragraphs 25 and 30, a computer 210 can be replaced by a new computer easily thru a connection cable).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0313412 to Huang, U.S. Patent Application Publication No. 2008/0126589 to Husain et al., U.S. Patent Application Publication No. 2015/0356045 to Soffer, and U.S. Patent No. 6,541,879 to Wright, and further in view of U.S. Patent Application Publication No. 2017/0372286 to Hiroi.
With regard to claim 4, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose each of the multiple poweredUSB connections are hot pluggable.
hot-pluggable signals for HDMI/DVI/DisplayPort/VGA, Ethernet, USB, SATA, SD Card, Audio, and power, allowing the mobile device to connect to external displays, keyboards, pointing devices, storage devices, peripherals, networks, and audio devices, etc. through connectors on the cradle, claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, each of the multiple poweredUSB connections are hot pluggable, as taught in Bains, in order to allow a mobile devices become more powerful, with greater SOC performance (Bains, paragraph 19).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0313412 to Huang, U.S. Patent Application Publication No. 2008/0126589 to Husain et al., U.S. Patent Application Publication No. 2015/0356045 to Soffer, and U.S. Patent No. 6,541,879 to Wright, and further in view of U.S. Patent No. 6,541,879 to Wright.
With regard to claims 8-12, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the USB hub is further configured to determine that a faulty condition is satisfied and in response, disconnect power and data flow from one of the multiple poweredUSB connections, wherein the faulty conditions comprises at least one of an electro-static 
However, Husain teaches the USB hub is further configured to determine that a faulty condition is satisfied and in response, disconnect power and data flow from one of the multiple poweredUSB connections, wherein the faulty conditions comprises at least one of an electro-static discharge condition, an over voltage condition, a short circuit condition, an overcurrent condition, and an under voltage condition (The objects, features and advantages of the present invention include providing a method and/or architecture for implementing Universal Serial Bus ( USB) hub power management that may (i) provide overcurrent detection, (ii) provide port overcurrent detection in a USB hub, (iii) implement a "shutdown" feature of a voltage regulator to provide port power switching and/or (iv) reduce production costs. The circuit 100 may implement thermal protection in the voltage regulators 110a-110n to provide port overcurrent detection in a USB hub. Additionally, the circuit 100 may implement a shutdown feature of a voltage regulators 110a-110n to provide port power switching. The circuit 100 may allow for significant cost reductions. Examiner notes that each one of faulty conditions such as an electro-static discharge condition, an over voltage condition, a short circuit condition, an overcurrent condition, and an under voltage condition is heating/thermal protection condition. Once any thermal protection condition is detected in a USB hub, a shutdown feature of a regulators is implemented, col. 1, line 36-43 and col. 3, lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the USB hub is further configured to determine that a faulty condition is satisfied and in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0313412 to Huang, U.S. Patent Application Publication No. 2008/0126589 to Husain et al., U.S. Patent Application Publication No. 2015/0356045 to Soffer, and U.S. Patent No. 6,541,879 to Wright, and further in view of U.S. Patent Application Publication No. 2017/0372286 to Hiroi.
With regard to claim 13, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the USB hub is configured to determine that the computing device has gone into sleep mode or standby mode and in response, disconnect power from the multiple poweredUSB peripheral connections.
However, Hiroi teaches the USB hub is configured to determine that the computing device has gone into sleep mode or standby mode and in response, disconnect power from the multiple poweredUSB peripheral connections (In addition, in the power-saving mode, the processor 15 of the POS device 100 may perform control so as to reduce the power consumption of peripheral equipment coupled to the hub unit 23, paragraph 155).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0313412 to Huang, U.S. Patent Application Publication No. 2008/0126589 to Husain et al., U.S. Patent Application Publication No. 2015/0356045 to Soffer, and U.S. Patent No. 6,541,879 to Wright, and further in view of U.S. Patent Application Publication No. 2008/0209965 to Maack.
With regard to claim 14, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose a locking mechanism to secure the computing device to the USB hub.
However, Maack teaches a locking mechanism to secure the computing device to the USB hub (It is known to provide a purely mechanical lock with a specific standardised hardware interface to an electronic device, to secure the device to, for example, the docking station when it is not in use, Paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, a locking mechanism to secure the computing device to the USB hub, as taught in Maack, in order to provide protection on the device being physically removed without authorization (Maack, paragraph 5).

Response to Arguments
Applicants' arguments filed on 10/26/2020 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose wherein the internal power supply unit is contained inside the USB hub, wherein the internal power supply unit converts alternating current (AC) to direct current (DC) and provides DC power to both the USB hub and the computing device; wherein the second port mates with the first port to provide a power and data connection between the computing device and the multiple poweredUSB connections when the computing device is placed against the USB hub”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/ARIEL J YU/Primary Examiner, Art Unit 3687